DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11-13 refer to “a method of using the semitrailer collision avoidance system” of claims 1-3, but claims 1-3 are drawn to a semitrailer collision avoidance system. Claims 11-13 fail to further limit the system of claims 1-3 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US Pat. No. 10,596,965).
Consider claim 1. Smith teaches a semitrailer collision avoidance system, comprising: a camera system and a computing device, wherein the computing device is separate from the camera system and the camera system (col. 3, line 56 – col. 4, line 13 describe a video camera being separate from a display monitoring component) comprises a housing, an attachment mechanism, a camera (col. 4, lines 3-18 describe a camera system comprising a housing, a mount bracket to securely hold a plurality of cameras), and a computer system (col. 3, lines 56-66 describe a video monitoring component to record camera video), and wherein: the housing comprises a first part, a second part, and a hinge, wherein: the first part and the second part are moveably connected together by the hinge such that the parts can be moved apart and moved together while the camera system is attached to a semitrailer of a tractor trailer vehicle 
Consider claim 3. Smith teaches the semitrailer collision avoidance system of claim 1, wherein the computing device is further configured to wirelessly cause the camera system to capture and transmit images to the computing device (col. 4, lines 32-34 describe a wireless connection between the monitoring and camera components; claim 2 describes the video monitoring component receiving video from at least one video camera via a wireless connection).
Consider claim 8. Smith teaches the semitrailer collision avoidance system of claim 1, wherein the camera system further comprises a memory device, wherein the memory device is configured to store images captured by the camera on a removable media (col. 3, line 67 – col. 4, line 2 describe storing video on a removable drive).
Consider claim 9. Smith teaches the semitrailer collision avoidance system of claim 1, wherein the computing device comprises a video monitor device (col. 3, line 56 – col. 4, line 13 describe a video camera being separate from a display monitoring component).
Consider claim 10. Smith teaches the semitrailer collision avoidance system of claim 1, wherein the computing device comprises a smart phone device (claim 7 describes the mobile computing device is a smart phone).
Claims 11-14, 16, and 19 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 10,596,965) in view of Koravadi et al. (US Pub. No. 2019/0230323).
Consider claim 4. Smith teaches all claimed limitations as stated above, except providing a wireless hotspot network that allows the computing device and the camera system to privately wirelessly connect.
However, Koravadi et al. teaches providing a wireless hotspot network that allows the computing device and the camera system to privately wirelessly connect (abstract describes a camera wirelessly communicating with a portable device using a Wi-Fi hotspot).
.

Claims 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 10,596,965) in view of Lang et al. (US Pub. No. 2005/0062590).
Consider claim 5. Smith teaches all claimed limitations as stated above, except wherein: the camera system further comprises a sensor, wherein the sensor is configured to allow the camera system to detect an object adjacent to the camera system; the camera system is further configured to wirelessly transmit an alert to the computing device when an object is detected adjacent to the camera system; and the computing device is further configured to receive and provide the alert from the camera system to a driver while operating the tractor of the tractor trailer vehicle.
However, Lang et al. teaches wherein: the camera system further comprises a sensor (para. 0026 describes the data collectors of the tractor-trailer consisting of a variety of sensors), wherein the sensor is configured to allow the camera system to detect an object adjacent to the camera system; the camera system is further configured to wirelessly transmit an alert to the computing device when an object is detected adjacent to the camera system; and the computing device is further configured to receive and provide the alert from the camera system to a driver while operating the tractor of the tractor trailer vehicle (paras. 0043-0047 describe wirelessly alerting the 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein: the camera system further comprises a sensor, wherein the sensor is configured to allow the camera system to detect an object adjacent to the camera system; the camera system is further configured to wirelessly transmit an alert to the computing device when an object is detected adjacent to the camera system; and the computing device is further configured to receive and provide the alert from the camera system to a driver while operating the tractor of the tractor trailer vehicle, in order to transfer data between the tractor and trailer as suggested in the prior art.
Claims 17 and 20 are rejected using similar reasoning as corresponding claim above.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 10,596,965) in view of Panchangam et al. (US Pub. No. 2020/0231148).
Consider claim 6. Smith teaches all claimed limitations as stated above, except wherein: the camera system further comprises a sensor, wherein the sensor is configured to allow the camera system to determine the distance between the camera system and an adjacent object; the camera system is further configured to wirelessly transmit an alert to the computing device when an object is detected within a predetermined distance of the camera system; and the computing device is further 
	However, Panchangam et al. teaches wherein: the camera system further comprises a sensor, wherein the sensor is configured to allow the camera system to determine the distance between the camera system and an adjacent object; the camera system is further configured to wirelessly transmit an alert to the computing device when an object is detected within a predetermined distance of the camera system; and the computing device is further configured to receive and provide the alert from the camera system to a driver while operating the tractor of the tractor trailer vehicle (para. 0003 describes wirelessly transmitting an alert in response to capturing an image by a camera to determine whether the distance between an object and a point on the vehicle is less than a threshold level).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein: the camera system further comprises a light source, wherein the light source is configured to provide light to allow the camera to capture images during a low light condition; and the camera system is further configured to turn on the light source during a low light condition, in order to detect obstacles in the proximity of a vehicle as suggested in the prior art.
Claim 18 is rejected using similar reasoning as corresponding claim above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 10,596,965) in view of Choi et al. (US Pub. No. 2012/0069165).
Consider claim 7. Smith teaches all claimed limitations as stated above, except wherein: the camera system further comprises a light source, wherein the light source is configured to provide light to allow the camera to capture images during a low light condition; and the camera system is further configured to turn on the light source during a low light condition.
However, Choi et al. teaches wherein: the camera system further comprises a light source, wherein the light source is configured to provide light to allow the camera to capture images during a low light condition; and the camera system is further configured to turn on the light source during a low light condition (para. 0173 describes the user manipulating the video camera module by turning on the infrared light source module at night).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein: the camera system further comprises a light source, wherein the light source is configured to provide light to allow the camera to capture images during a low light condition; and the camera system is further configured to turn on the light source during a low light condition, in order to take a video shot at night as suggested in the prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.